SWAN, Circuit Judge
(concurring).
I concur in the result solely because the company agreed by the stipulation of July 20, 1938, not to recognize Independent and there was testimony that counsel for Brotherhood admitted: “We are the Independent. We make no bones. We changed the name, that was all, and elected two new officers.” As to actual domination of Brotherhood by the company I can find no evidence whatever. The fact that the contract of June 21, 1939, could be successfully negotiated only after the intervention of Mr. Davis, chairman of the New York State Labor Board, is completely persuasive to my mind that there was no domination. Nor is it without significance that upon the charges filed in June and amended in September 1939 the Board declined to issue a complaint, and only after repeated requests for reconsideration finally yielded to the importunities of the local C. I. O. union and filed its. complaint on February 19, 1941. This union *933had lost in May 1939 an election which the Board certified “was fairly and impartially conducted.” I see no evidence of interference by the company with the employees’ rights of self-organization. For nearly two years before the Board’s complaint was filed, Brotherhood had served as the collective bargaining agent to the apparent satisfaction of a large majority of the employees. To disestablish it now and again bring confusion into the workers’ ranks appears to me to effect a perversion of the purposes of the Wagner Act; but, for the reasons stated, I believe this court is powerless to intervene.